Exhibit 10.11

 

May 01, 2003

 

Chris M. Grejtak

199 Pasa Robles Ave.

Los Altos, CA 94022

 

Dear Chris,

 

On behalf of Company, we are pleased to offer you a position with SupportSoft, a
Delaware corporation, (the “Company”) as a Senior Vice President of Marketing
and Company Officer, effective May 19, 2003 reporting to the Chief Executive
Officer/President or Company Designate.

 

The offer includes a base salary of US$230,000, management by objectives (MBO)
plan of US$92,000 for a total On Target Earnings (‘OTE’) US$322,000 per annum.
The base salary will be paid semi-monthly in accordance with the Company’s
payroll procedures, the MBOs award will be paid based in accordance with the
annual Officer MBO Program, which is subject to change at the Board of Directors
Compensation Committee’s discretion.

 

We will recommend to SupportSoft Board of Directors Compensation Committee, at
the first meeting following your start date that you are granted 200,000 stock
options that will carry vesting and exercise provisions as stated in Attachment
A and in accordance with the Company’s 2000 Omnibus Incentive Plan. Upon
completion of a 6-month successful performance based on pre-determined MBOs, you
will be eligible to receive an additional grant of 50,000 stock options. The
exercise price per share will be set at the fair market value (defined as the
closing price) of the common stock on the day the grant is approved. (See
Employee Agreement Amendment A for more details)

 

As a Company employee, you will also be eligible to receive all employee
benefits, which will take effect on your employment commencement include health
care (medical, vision, dental, hospital) and welfare insurance (life, long term
disability, short term disability), eligibility to participate in the company’s
ESPP plan, 401k plan, vacation (paid time off) of 15 days per annum and 12
public holidays in accordance with the company’s published schedule, etc. You
should note that the Company reserves the right to modify compensation and
benefits from time to time, as it deems necessary. See Attachment A

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. All employment is contingent upon a
three-month evaluation period.

 

You shall be provided with a Change of Control Event Benefit. This benefit will
be granted under the following terms and conditions:

 

1) For a period of six months following a “Change of Ownership Event” (“Change
of Ownership Event being defined as any sale of all or substantially all of the
Company’s assets or any merger, consolidation or stock sales which results in
the holders of the Company’s capital stock immediately prior to such transaction
owning less than 50% of the voting power of the Company’s capital stock
immediately after such transaction), if: (a) your employment is terminated by
the Company or its successor for any reason other than for Cause (as defined
below); or (b) you resign for Good Cause (as defined below), you will be
entitled to receive a severance package consisting of:

 

575 Broadway, Redwood City, CA 94063



--------------------------------------------------------------------------------

  (i) Vesting of 25% of any unvested stock options that were issued to you by
the Company,

 

  (ii) 6 months of your current base salary at that time, payable in one lump
sum, subject to normal withholding tax requirements,

 

  (iii) Pro-rated MBO compensation through the period in which the date of
transfer of control occurs if you achieved performance criteria as mutually
agreed upon by you and the CEO of SupportSoft for that fiscal year.

 

b) You shall have a period of 90-days following termination of your employment
pursuant to (a) above to exercise such stock options. If you wish to resign your
employment pursuant to (b), you will give the Company 30-days written notice of
resignation. The Company will have 30 days from such written notice to cure the
reason(s) for your resignation. If the reason(s) for your resignation is not
cured within 30 days, you shall have a period of 90 days following the cure
period to exercise such stock options.

 

c) In order to receive this Change In Ownership Event severance package, you
will be required to sign a release in a form acceptable to you and the Company,
of any and all claims that you may have against the Company.

 

Definitions:

 

“Cause” means a determination in the reasonable good faith of the Board that you
have:

 

  (a) Engaged in a material act in violation of the law, except that if with
regard to the act, you are not subsequently convicted of a felony or do not
enter a plea of guilty or no lo contender to a felony (except for ordinary
traffic violations); you will be entitled to receive the severance package;

 

  (b) Materially breached your fiduciary duty to the Company;

 

  (c) Unreasonable refused to perform the good faith, lawful policies or
instructions of the Chief Executive Officer; or

 

  (d) Failed to fully and faithfully perform your material obligations under
this Employment Offer after having been given thirty days written notice of any
failure and an opportunity to cure.

 

“Good Cause” means

 

  (a) You are assigned significant duties inconsistent with your position in the
Company or your employment terms and responsibilities are materially diminished
by the Company;

 

  (b) You are required to relocate to a regular work location that is more than
50 miles from the Company’s offices where you regularly work, without your
approval; or

 

  (c) A material breach by the Company of its obligations under this Employment
Offer.

 

  (d) If you wish to resign your employment for Good Cause, you will be required
to give the Company 30 days written notice of resignation. The Company will have
30 days to cure the reason(s) for your resignation. If the reason(s) for your
resignation is/are not cured within 30 days, the period of time you have to
exercise your stock options shall begin to run following the expiration of the
cure period.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us with in three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your

 

575 Broadway, Redwood City, CA 94063

 

2



--------------------------------------------------------------------------------

employment, nor will you engage in any other activities that conflict with your
obligations to the Company.

 

As a Company employee, you will be expected to abide by the Company’s rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information and Invention Assignment Agreement (the “Employee NDA”)
that requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information during your Orientation. Your employment will be
contingent upon and not be deemed effective until you have executed and returned
the Employee NDA to the Company.

 

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California. However, as also provided in the Employee NDA, we agree that this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s trade secrets or
proprietary information.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter before May 10, 2003 in the space provided below and return it to Lisa
Mosher. A duplicate original is enclosed for your records. This letter, along
with the agreement relating to proprietary rights between you and the Company,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by an officer
of the Company and you.

 

Chris, we look forward to working with you.

 

Sincerely,

 

SupportSoft, Inc.

/s/    Radha R. Basu                        May 1, 2003

--------------------------------------------------------------------------------

Radha R. Basu

Chief Executive Officer

 

Date

/s/    Lisa Mosher                            May 1, 2003

--------------------------------------------------------------------------------

Lisa Mosher

 

Date

Vice President, People Innovation and Education

 

575 Broadway, Redwood City, CA 94063

 

3



--------------------------------------------------------------------------------

By signing this Employment Offer, I hereby accept, acknowledge and agree to the
terms and conditions as stated above.

 

On this day of May 1, 2003.

 

/s/    Chris Grejtak                                       
                                     May 1, 2003

--------------------------------------------------------------------------------

Chris M. Grejtak

 

Date

 

--------------------------------------------------------------------------------

Start Date

 

Enclosures:   Duplicate Original Letter

Employment agreement amendment A

Employment, Confidential Information and

Invention Assignment Agreement (To be supplied)

 

 

 

575 Broadway, Redwood City, CA 94063

 

4



--------------------------------------------------------------------------------

Employment Agreement

Attachment A

 

Chris Grejtak

 

This agreement Attachment A provides clarifications to the Offer Letter
agreement.

 

Employee benefit package and insurance:

SupportSoft will provide an employee benefit package that will include the
following items:

 

• Health Insurance (e.g. Principal HMO and PPO).

 

  a) Medical

 

  b) Dental

 

  c) Vision

 

  d) Prescription Drug

 

• Life and Disability Insurance (Long Term/Short Term)

 

• Section 125

 

• 401K program (currently employee contribution, no company contribution)

 

• Paid time off (PTO): 15 days per annually

 

• 12 Paid Holidays per annum:

 

January 01 (Tuesday)—New Year’s Day

February 18 (Monday)—President’s Day

March 29 (Friday)—Good Friday

May 27 (Monday)—Memorial Day

July 4 (Thursday)—Independence Day

September 2 (Monday)—Labor Day

November 28 (Thursday)—Thanksgiving Day

November 29 (Friday)—Thanksgiving Holiday

December 24 (Tuesday)—Christmas Eve Day

December 25 (Wednesday)—Christmas Day

December 31 (Tuesday)—New Years Eve Day

1 Floating Holiday—your choice

 

Stock options

The stock option-vesting period as follows:

 

  1. Initial Grant of 200,000 Stock Options. 12/48ths of the stick options will
vest on the first anniversary of the vesting commencement date and 1/48th of the
total shares will vest each full month thereafter for the remaining 36 months.

 

  2. Performance Grant of 50,000 stock Options. 1/42nd of the total shares shall
vest on the monthly anniversary of the vesting commencement date. This grant
shall is contingent upon the completion of a 6-month successful performance
based on pre-determined MBOs.

 

Employee Stock Purchase Plan

You are eligible to enroll in the next offering period of the Employee Stock
Purchase Plan that begins on or after your reporting date. Offering periods
begin February 1 and August 1 of each year.

 

Equipment

You shall be provided with the appropriate equipment and tools as assigned by
your direct report in order to enable you to perform expected duties.

 

575 Broadway, Redwood City, CA 94063

 

5